Exhibit 10.1
 
STOCK ISSUANCE AGREEMENT


STOCK ISSUANCE AGREEMENT (this “Agreement”) dated as of October 30, 2007 (the
“Effective Date”), between DISCOVERY LABORATORIES, INC., a Delaware corporation
(the “Company”), and Grantee.


WHEREAS, Grantee is an employee of the Company; and
 
WHEREAS, in order to reward Grantee for Grantee’s efforts, the Company has
agreed to grant to Grantee that number of restricted shares (the “Restricted
Shares”) of the common stock, par value $0.001 per share, of the Company (the
“Common Stock”) specified in the Notice of Grant, subject to the terms,
conditions and restrictions set forth in this Agreement and in the Stock
Issuance Program set forth in Article III of the Company’s Amended and Restated
1998 Stock Incentive Plan (the “Plan”).


NOW, THEREFORE, in consideration of the above premises and the mutual covenants
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:


SECTION 1. Grant of Restricted Shares. On the date hereof, the Company hereby
grants to Grantee that number of Restricted Shares of Common Stock of the
Company specified in the Notice of Grant. All Restricted Shares granted pursuant
to this Section 1 are subject to the terms, conditions and restrictions set
forth in this Agreement and in the Plan.


SECTION 2. Vesting Schedule. Subject to the earlier cancellation of the
Restricted Shares as provided in Section 4 below, the Restricted Shares awarded
to Grantee shall fully vest on the date that Surfaxin® for RDS first becomes
widely commercially available, as such date is determined by the Company.


Notwithstanding the foregoing, upon the occurrence of any Corporate Transaction
or Change in Control (as such terms are defined in the Plan) all of the
Restricted Shares that have not yet vested shall vest as of the effective date
of such Corporate Transaction or Change in Control


SECTION 3. Restrictions on Transfer. Grantee agrees that, in addition to any
restrictions on transfer that may be imposed under applicable state and federal
securities laws, the Restricted Shares shall be subject to the following
restrictions on transfer:


(a) Grantee shall not, without the prior written consent of the Company, offer,
transfer, sell, pledge, assign, hypothecate or otherwise encumber or dispose of
any unvested Restricted Shares.



--------------------------------------------------------------------------------


 
(b) Any attempted assignment, transfer, pledge, hypothecation or other
disposition of the Restricted Shares contrary to the provisions hereof, and the
levy of any execution, attachment or similar process upon the Restricted Shares,
shall be null and void and without effect.


SECTION 4. Cancellation of Restricted Shares. If Grantee’s employment with the
Company is terminated for any reason, all unvested Restricted Shares granted
hereunder shall automatically be cancelled and void and be of no further force
or effect without the need for any further action on behalf of the Company. Upon
any cancellation of the Restricted Shares, the Grantee shall deliver to the
Company the certificate(s) representing such Restricted Shares.


SECTION 5. [Reserved]


SECTION 6. Voting Rights. Grantee shall be entitled to vote the Restricted
Shares, whether or not they are then vested.


SECTION 7. Stock Certificates.


 (a) Certificates. The Company shall hold the Restricted Shares in custody with
the transfer agent in book-entry form until they shall have vested. When the
Restricted Shares are fully vested, the Company will cause the transfer agent to
issue a certificate evidencing the Restricted Shares.


(b) Stock Legends. The Restricted Shares shall be held by the transfer agent
subject to the following restriction (in addition to any restriction (s)
required under applicable state or federal securities laws):


THESE RESTRICTED SHARES ARE SUBJECT TO CERTAIN RESTRICTIONS UPON TRANSFER AND
RIGHTS OF CANCELLATION AS SET FORTH IN A STOCK ISSUANCE AGREEMENT, DATED OCTOBER
30, 2007, BETWEEN DISCOVERY LABORATORIES, INC. (THE “CORPORATION”) AND THE
SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE CORPORATION.


SECTION 8. Representations and Warranties. Grantee represents to the Company
that:
 
(a) GRANTEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THIS
AGREEMENT IS EARNED ONLY THROUGH GRANTEE’S CONTINUED AND SATISFACTORY SERVICE TO
THE COMPANY THROUGH THE VESTING DATE AND NOT THROUGH THE GRANT OF RESTRICTED
SHARES HEREUNDER.


(b) Grantee acknowledges and agrees that this Agreement is not a contract of
employment and that nothing in this Agreement shall confer upon Grantee any
right with respect to continuation of service to the Company, nor shall it
interfere in any way with Grantee’s right or the Company’s right to terminate
Grantee’s service to the Company at any time, with or without cause.



--------------------------------------------------------------------------------


 
(c) Grantee hereby accepts this Stock Issuance Agreement subject to all of the
terms and provisions hereof. Grantee has reviewed this Agreement in its
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, and fully understands all provisions of this
Agreement.


(d) Grantee acknowledges that, as a condition to the vesting of the Restricted
Shares, the representations and warranties of this Section 8 shall be true and
correct as of the vesting date as if they had been made on such date with
respect to vested Restricted Shares.


(e) Grantee acknowledges that the grant of the Restricted Shares hereunder does
not create any contractual or other right to receive future awards or benefits
in lieu of awards, and all future awards, if any, and the terms and conditions
thereof, will be at the sole discretion of the Company.


(f) Grantee acknowledges that the future value of the Restricted Shares is
unknown and cannot be predicted with certainty.


(g) Grantee acknowledges that the Company and its counsel are entitled to rely
on the representations made above.


SECTION 9. Tax Consequences. Grantee has reviewed with Grantee’s own tax
advisors the federal, state, local and foreign tax consequences of this
Agreement. Grantee is relying solely on such advisors and not on any statements
or representations of the Company or any of its agents. Grantee understands that
Grantee (and not the Company) shall be responsible for Grantee’s own tax
liability that may arise as result of the transactions contemplated by this
Agreement. Grantee understands that Section 83 of the Code, taxes as ordinary
income the fair market value, as defined by the Code, of the Restricted Shares
as of the date they become “substantially vested” within the meaning of Section
1.83-3(b) of the regulations promulgated pursuant to Code Section 83. Grantee
understands that Grantee may elect to be taxed at the time the Restricted Shares
are granted, rather than at the time, if any, that they become substantially
vested, by filing an election under Section 83(b) of the Code with the Internal
Revenue Service within 30 days from the date of grant.


GRANTEE ACKNOWLEDGES THAT IT IS GRANTEE’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO FILE A TIMELY ELECTION UNDER CODE SECTION 83(b), EVEN IF GRANTEE
REQUESTS THE COMPANY, OR ITS REPRESENTATIVES, TO MAKE THIS FILING ON GRANTEE’S
BEHALF.


SECTION 10. Notices. Any notice required to be given or delivered to the Company
under the terms of this Agreement shall be in writing and addressed to the
Company at 2600 Kelly Road, Suite 100, Warrington, Pennsylvania 18976,
Attention: David L. Lopez, C.P.A., Esq., Senior Vice President, General Counsel,
or to such other address as shall be provided in writing to Grantee. Any notice
required to be given or delivered to Grantee shall be in writing and addressed
to the most recent address of Grantee, as set forth in the books and records of
the Company. All notices shall be deemed effective upon personal delivery
against receipt therefor; one day after being sent by Federal Express or similar
overnight delivery; or three days after being mailed registered or certified
mail, postage prepaid, and properly addressed to the party to be notified.



--------------------------------------------------------------------------------


 
SECTION 11. Withholding. Grantee shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, any applicable Federal,
state or local income or employment taxes, including withholding taxes, arising
in connection with the grant or vesting of any of the Restricted Shares. The
Company, in its discretion, may allow the satisfaction of any withholding taxes
by retention of Restricted Shares or delivery of already owned shares of Common
Stock in accordance with procedures determined by the Company’s Plan
Administrator. The Company shall have the right to deduct from any payment of
any kind otherwise due to Grantee, including payments of Grantee’s salary, any
taxes required to be withheld by the Company with respect to the Restricted
Shares.


SECTION 12. Entire Agreement. This Agreement and the Plan contain the entire
understanding between the parties concerning the subject matter contained herein
and therein. There are no representations, agreements, arrangements or
understandings, oral or written, between the parties hereto, relating to the
subject matter of this Agreement and the Plan that are not fully expressed
herein or therein.


SECTION 13. Counterparts. This Agreement may be signed in one or more
counterparts, all of which shall be considered one and the same agreement.


SECTION 14. Further Assurances. Each party to this Agreement agrees to perform
all further acts and to execute and deliver all further documents as may be
reasonably necessary to carry out the intent of this Agreement.


SECTION 15. Construction. Whenever used in this Agreement, the singular number
will include the plural, and the plural number will include the singular, and
the masculine or neuter gender shall include the masculine, feminine, or neuter
gender. The headings of the Sections of this Agreement have been inserted for
purposes of convenience and shall not be used for interpretive purposes.


SECTION 16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of laws principles of such state.


SECTION 17. Successors. The rights and obligations of the Company under this
Agreement shall be transferable to any successor thereto. The rights and
obligations of Grantee under this Agreement may only be assigned with the prior
written consent of the Company.


SECTION 18. Amendment. This Agreement may only be amended by the written consent
of the parties to this Agreement at the time of such amendment.



--------------------------------------------------------------------------------


 
SECTION 19. No Waiver. Either party’s failure to enforce any of the provisions
of this Agreement shall not in any way be construed as a waiver of any such
provision, nor prevent that party from thereafter enforcing any other provision
of this Agreement. The rights granted both parties hereunder are cumulative and
shall not constitute a waiver of either party’s right to assert any other
available legal remedy.


IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the date first above written.

                       

--------------------------------------------------------------------------------

Grantee           DISCOVERY LABORATORIES, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name: Robert J. Capetola, Ph.D.   Title: President and CEO


 